        Case 19-13449 Doc 5 Filed 12/30/19 Entered 12/30/19 16:11:22 Main Document Page 1 of 3
                                                                                                                                                                12/30/19 4:09PM


 Fill in this information to identify your case:

 Debtor 1                   Bernard Joseph Waguespack, Sr.
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Muriel Francis Waguespack
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF LOUISIANA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Ally Financial                           Describe the property that secures the claim:                 $13,606.83                 $9,887.50           $3,719.33
         Creditor's Name                          2018 Mitsubishi Mirage 9708 miles

                                                  As of the date you file, the claim is: Check all that
         PO Box 380902                            apply.
         Minneapolis, MN 55438                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number


 2.2     Freedom Mortgage                         Describe the property that secures the claim:               $167,500.59               $157,030.00           $10,470.59
         Creditor's Name                          111 Apple Ct Luling, LA 70070 Saint
                                                  Charles County
                                                  As of the date you file, the claim is: Check all that
         P.O. Box 8068                            apply.
         Virginia Beach, VA 23450                     Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
        Case 19-13449 Doc 5 Filed 12/30/19 Entered 12/30/19 16:11:22 Main Document Page 2 of 3
                                                                                                                                                          12/30/19 4:09PM



 Debtor 1 Bernard Joseph Waguespack, Sr.                                                                      Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Muriel Francis Waguespack
               First Name                  Middle Name                      Last Name


 2.3     Hyundai Motor Finance                      Describe the property that secures the claim:                    $20,787.82         $16,075.00       $4,712.82
         Creditor's Name                            2017 Hyundai Santa Fe 26322 miles

                                                    As of the date you file, the claim is: Check all that
         PO Box 650805                              apply.
         Dallas, TX 75265-0805                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.4     Mr. Cooper                                 Describe the property that secures the claim:                   $103,782.27        $105,000.00             $0.00
         Creditor's Name                            3575 Hwy 24 Liberty, MS 39645
                                                    Amite County
                                                    As of the date you file, the claim is: Check all that
         PO Box 650783                              apply.
         Dallas, TX 75265                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


         Toyota Financial
 2.5                                                Describe the property that secures the claim:                    $11,011.38          $6,275.00       $4,736.38
         Services
         Creditor's Name                            2013 Toyota Corolla 126000 miles

         PO Box 9490
                                                    As of the date you file, the claim is: Check all that
         Cedar Rapids, IA                           apply.
         52409-9490                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
      Case 19-13449 Doc 5 Filed 12/30/19 Entered 12/30/19 16:11:22 Main Document Page 3 of 3
                                                                                                                                                           12/30/19 4:09PM



 Debtor 1 Bernard Joseph Waguespack, Sr.                                                         Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Muriel Francis Waguespack
              First Name                Middle Name                  Last Name


   Add the dollar value of your entries in Column A on this page. Write that number here:                        $316,688.89
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                       $316,688.89

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
